                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                    ROCK HILL DIVISION

    Myron Taylor,                                         Civil Action No. 0:17-cv-3419-CMC
                             Plaintiff,
                    vs.
                                                                         ORDER
                1
    Andrew Saul, Acting Commissioner
    of Social Security,
                          Defendant.

         Upon consideration of the Stipulation filed by the parties on July 2 2019, it is hereby

         ORDERED that Plaintiff, Myron Taylor, is awarded attorney fees under the EAJA in the

amount of Four Thousand Two Hundred Fifty-Six Dollars and Thirty-Eight Cents ($4,256.38).

These attorney fees and expenses will be paid directly to Plaintiff, Myron Taylor, and sent to the

business address of Plaintiff’s counsel. Full or partial remittance of the awarded attorney fees will

be contingent upon a determination by the Government that Plaintiff owes no qualifying, pre-

existing debt(s) to the Government. If such a debt(s) exists, the Government will reduce the

awarded attorney fees in this Order to the extent necessary to satisfy such debt(s).

         IT IS SO ORDERED.
                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
July 2, 2019




1
 As noted by Defendant, Andrew Saul is now the Acting Commissioner of Social Security and is
automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
